Citation Nr: 1526097	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has characterized this issue as noted on the title page in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim of entitlement to service connection for a psychiatric disorder includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  


FINDINGS OF FACT

1.  In an unappealed December 1993 rating decision, the RO denied entitlement to service connection for PTSD.  

2.  The evidence received since the RO's December 1993 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

3.  The Veteran likely has anxiety disorder, NOS that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The RO's December 1993 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The Veteran has anxiety disorder, NOS that is the result of his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.' Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened. See id.  

In December 1992 the Veteran filed a claim for entitlement to service connection for PTSD.  By a December 1993 rating decision, the RO denied the claim.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).  In March 2011, the Veteran submitted a request to reopen his claim of service connection for PTSD.  The Board finds that evidence received since the prior denial is new and material, sufficient to reopen the previously denied claim.  Specifically, the Veteran submitted VA treatment records showing a diagnosis of and treatment for a psychiatric disorder.  Accordingly, the Board finds the additional evidence submitted since the December 1993 decision to be both new and material.  Reopening of the Veteran's claim of service connection for an acquired psychiatric disorder is, therefore, warranted.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

In order to establish entitlement to service connection for PTSD, the Veteran must show: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014) (referencing the standards of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)  (2014). (The Board recognizes that the Veterans Benefits Administration  is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094  (Aug. 4, 2014).).

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) include a May 1970 neuropsychiatric report documenting a diagnosis for inadequate personality with depressive features.  As such, it was recommended that the Veteran receive a discharge for unsuitability.

In November 2011 the Veteran was afforded a VA PTSD examination.  The examiner determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Axis I diagnosis was major depressive disorder, and anxiety disorder, NOS.  The psychologist also diagnosed personality disorder, NOS, and cannabis and alcohol dependence.  The Veteran reported that after service discharge, he was hospitalized in the late 1980's and also at Jefferson Barracks VA facility in St. Louis on two occasions.  He reported that he currently received treatment from a VA psychiatrist.  He also denied substance and alcohol abuse, reporting he had one beer 8 months ago and that he last used marijuana 3 to 4 years ago.  The Veteran reported that he served in Vietnam for 10 months stating that "[he] was there when they killed Ho Chi Minh."  He further reported that he injured his back while in Vietnam and that "[he] felt like [he] didn't accomplish the mission."  He stated that "[he] was introduced to marijuana when [he] was in Vietnam" and denied problematic alcohol use during military service but stated that "when [he] came home, [he] got real bad for about 7 years."  When the VA examiner asked the Veteran about his current psychological and mental health problems he stated that "[this Vietnam stuff is on [his] mind every day, every day, every day . . . it was a terrible experience [and] nobody wanted to do anything for us when we got back home."  When asked about distressing military experiences he stated that he believed "[they] should have gone over there and blown them away and that way [our] boys would've gotten killed.  Instead[,] we played games with them."  He stated that he feared for his life and "just when they got in the parameter [w]e had to kill him and [he] knew [at] that point it was for real."  The Veteran went on to state that "[y]ou had to do what you ha[d] to do to get out of there [and he] didn't want to come out hurt."  

The examiner acknowledged the Veteran's report of two in-service stressors to include what was noted as an "unspecified event" during his tour of duty in Vietnam and a second stressor noted as the "cold reception [the Veteran] had upon returning from military service."  The examiner explained that the Veteran experienced recurrent bouts of depression and anxiety, which may be secondary to his physical condition, and opined that the Veteran did not meet full criteria for PTSD diagnosis, finding however, that the Veteran's anxiety disorder "is as likely as not attributable to his military experience, but the personality disorder and the recurrent depression are less likely as not (Less than 50/50 probability) caused by or is a result of his military service."  The psychologist also opined that the Veteran's alcohol and substance abuse contributed to and exacerbated his anxiety and depression symptoms.

A March 2011 VA psychiatric progress note shows the Veteran, along with his wife, presented for medication management and brief psychotherapy.  The Veteran explained that he was recently hospitalized for bronchitis and CHF.  Upon examination the examiner noted the Veteran's mood as depressed.  He denied suicidal and homicidal ideation.  Axis I diagnosis was depression, secondary to general medical condition, social anxiety, and marijuana dependence.  The examiner assigned a global assessment of functioning (GAF) score of 50.  See VA Sikeston Community Based Outpatient Clinic Treatment Records located in Virtual VA.

An October 2011 psychiatric progress note shows the Veteran presented for medication management and brief psychotherapy.  The Veteran reported being depressed because he was divorcing his wife who he married twice.  He reported that he was in pain due to his physical condition.  He also admitted to smoking marijuana.  Axis I diagnosis was marijuana dependence and depression, secondary to general medical condition.  The examiner assigned a GAF score of 55.  Id.

A December 2011 psychiatric progress note shows the Veteran presented for medication management and psychotherapy.  He was accompanied by his ex-wife.  He reported difficulty sleeping.  The examiner's report reflects that the Veteran appeared thin, ambulated with a cane, and used oxygen.  He was short of breath but alert and oriented.  His mood was noted as fine and his affect was appropriate.  He denied suicidal and homicidal ideation and admitted to smoking marijuana.  Axis I diagnosis was marijuana dependence, dysthymic disorder, and depression secondary to general medical condition.  The examiner assigned a GAF score of 55.  Id.

The Board notes that neither the originating agency nor the November 2011 VA examiner conceded that the Veteran's claimed in-service stressor (noted as unspecified) due to service in Vietnam occurred and the Veteran's experiences may have contributed to his current disability picture, including symptomatology associated with PTSD.  Even when PTSD was not diagnosed, the November 2011 VA examiner nevertheless opined that the Veteran's psychiatric disability was caused by his in-service experiences.  Specifically, the VA examiner opined that the Veteran's anxiety disorder is attributable to his military experience.  The Veteran's statements and the opinion provided by the November 2011 VA psychologist are credible evidence that the Veteran's anxiety disorder is related to military service, and medical evidence of a causal nexus to reopen his claim of service connection.  Thus, the Board finds that the medical opinion evidence, from the November 2011 VA examiner provides medical nexus evidence that substantiates the Veteran's claim.  38 C.F.R. § 3.156 (2014).  Finally, the Board notes that the Veteran has been under the care of a VA treating physician for his mental health problems, to include participation in individual therapy and medication management.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is credible and competent medical evidence of a likely diagnosis of anxiety disorder, to include substance abuse, and the record also supports a finding of a nexus between the Veteran's current psychiatric disability and military service.  Therefore, the criteria for service connection have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for anxiety disorder, NOS is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


